FILED
                             NOT FOR PUBLICATION                               FEB 26 2014

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


PARVIN SIECZKOWSKI, an individual,               No. 12-56211

                Plaintiff - Appellant,           D.C. No. 2:11-cv-02282-SVW-
                                                 AJW
  v.

CAROLYN W. COLVIN, Commissioner                  MEMORANDUM*
Social Security Administration,

                Defendant - Appellee.


                     Appeal from the United States District Court
                         for the Central District of California
                     Stephen V. Wilson, District Judge, Presiding

                       Argued and Submitted February 14, 2014
                                Pasadena, California

Before: PAEZ and NGUYEN, Circuit Judges, and MOTZ, Senior District Judge.**




            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable J. Frederick Motz, Senior District Judge for the U.S.
District Court for the District of Maryland, sitting by designation.
        Parvin Sieczkowski appeals the district court’s grant of summary judgment

in favor of Social Security Administration Commissioner Michael J. Astrue.1 We

have jurisdiction under 28 U.S.C. § 1291.

        We affirm for the reasons stated by the district court in its order of June 7,

2012.

AFFIRMED.




        1
        Carolyn W. Colvin, Acting Commissioner of the Social Security
Administration, is substituted for her predecessor, Michael J. Astrue, pursuant to
Fed. R. App. P. 43(c)(2).

                                            2